Case 4:20-cv-00215-RWS Document 25 Filed 01/04/21 Page 1 of 2 PageID #: 126




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION

  JANICE OUHRABKA,                               §
                                                 §
          Plaintiff,                             §
                                                 §
  v.                                             § CASE NO. 4:20-cv-215-RWS
                                                 §
  EXELTIS USA, INC.,                             §
                                                 §
          Defendant.
                                                 §

                               DISCOVERY HOTLINE ORDER

       On December 30, 2020, the undersigned received a call on the Discovery Hotline in this

case. See Local Rule CV-26(e). The Court held a telephone hearing the same day with Defendant’s

counsel, Robert Friedman, and Plaintiff’s counsel, Jessica Anderson on behalf of Robert

Goodman, regarding a dispute that arose during the second day of a deposition of a third-party

witness. The deponent was not represented by counsel.

       Defendant’s counsel completed his second day of questioning the witness after two hours

of witness testimony. Plaintiff’s counsel then requested that the deposition be continued for a

subsequent day, as she did not believe she could conclude her questioning on December 30, 2020.

Defendant’s counsel insisted that the deposition continue, and that Plaintiff’s counsel begin

questioning the witness. The Court heard argument on the parties’ positions. Counsel for both

parties confirmed the witness had no age or health issues and had testified she was able to continue

with the deposition.

       As stated during the telephone hearing, the Court ORDERS that the deposition continue

until a reasonable stop time on December 30, 2020, and/or the witness testifies that she needs to

end the deposition.
Case 4:20-cv-00215-RWS Document 25 Filed 01/04/21 Page 2 of 2 PageID #: 127



      So ORDERED and SIGNED this 4th day of January, 2021.




                                    ____________________________________
                                    KIMBERLY C. PRIEST JOHNSON
                                    UNITED STATES MAGISTRATE JUDGE




                                     2
